DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 17/538,710 filed on 11/30/2021 is presented for examination. Claims 1-20 are pending.
Information Disclosure Statement
The Information Disclosure Statements dated 04/12/2022 is acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2016/0276852). 
With respect to claims 1 and 17, Roberts discloses a storage and charging station system for mobile electronic devices comprising: a support tower structure including shelves for storing the mobile electronic devices during charging (Fig. 1, storage and charging station: para. # 71); a support device coupled to the support tower structure (Fig. 1, 112 and Fig. 8, for various support devices); a grid system on one side of the support tower structure, the grid system for mounting various accessories (Fig. 1, storage bay 2160 with power for electronics devices: Par. # 70 and 71); a wire management system positioned adjacent to each of the shelves (Para. # 93: upper shelves); a cable management system coupled to one side of the support tower structure; and a power distribution unit coupled to the support tower structure (Power shelves, such as Fig. 7118: power outlet, etc.) (See reproduced drawing below: Fig. 1, 112, and reproduced structure of fig. fig. 8)

    PNG
    media_image1.png
    866
    567
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    800
    626
    media_image2.png
    Greyscale

(Fig. 8-16: outer margins of the retaining slots 119b are more closely spaced from each other than the distal margins of the hooks, so that when the manual flexing force on the edge portions 132 and 133 is released, the structural bias of the shelf portions will pull the retaining hooks apart and the end edge portions of the receiving slots 119b will be received and engaged in the channels defined by the retaining hook portions 137a to retain the shelf portion 130 on the first member 111. In an exemplary embodiment a support flange 139, best shown in FIG. 2B, may be unitarily formed with the shelf portion 130 and extend downwardly from the back edge of the bottom portion 131 a desired distance to provide additional support and resistance to downward bending of the retained shelf portion). 
ROBERTS, however, does not expressly disclose each and every structure as described in the claim, but it would have been obvious to a person of ordinary skill in the art to have match similar structure with equivalent function to similar usage for the efficient use of the storage and charging station for multiple mobile electronic devices.
With respect to claim 2, Roberts discloses the storage and charging station system for mobile electronic devices as described above, wherein the support device includes a plurality of support legs coupled to a bottom of the support tower structure (Fig. 16, wheels 480).  
With respect to claim 3, Roberts discloses the storage and charging station system for mobile electronic devices as described above, wherein the support device includes a wheeled base coupled to a bottom of the support tower structure (Fig. 16, wheels 480).  
With respect to claim 4, Roberts discloses the storage and charging station system for mobile electronic devices as described above, wherein the wheeled base includes wheels on casters (Fig. 15, 360; Fig. 16, 480).  
With respect to claim 5, Roberts discloses the storage and charging station system for mobile electronic devices as described above, wherein the support device includes a bracket coupled to a back of the support tower structure, wherein the bracket enables the support tower structure to be mounted to a wall (Fig. 8, 100: brackets to support the structure at the back).  
With respect to claim 6, Roberts discloses the storage and charging station system for mobile electronic devices as described above, wherein the various accessories include a headphone holder (Fig. 15, shelf tray can hold headphone; see also Fig. 18/19).  
With respect to claim 7, Roberts discloses the storage and charging station system for mobile electronic devices as described above, wherein the various accessories include a shelf with elastic cords (para. # 83: the multiple shelves provide alternative one or more cords from channel 116- mostly plastic made).  
With respect to claim 8, Roberts discloses the storage and charging station system for mobile electronic devices as described above, wherein the various accessories include a basket (Para. # 105: convenient access or storage; accessories can include or can accommodate round particles, such as baskets or so).  
With respect to claim 9, Roberts discloses the storage and charging station system for mobile electronic devices as described above, wherein the wire management system includes a shelf to support a charging block of a device (Fig. 7, wired multi power outlets).  
With respect to claim 10, Roberts discloses the storage and charging station system for mobile electronic devices as described above, wherein the wire management system includes a toothed portion to hold a cable in place (see para. # 103/104).  
With respect to claims 11, and 19-20 Roberts discloses the storage and charging station system for mobile electronic devices as described above, wherein the wire management system includes a slot to hold an end of a cable (Fig. 12, 155 slots holding cable).  
With respect to claim 12, Roberts discloses the storage and charging station system for mobile electronic devices as described above, wherein the cable management system includes two hooks around which a cable is wrapped (Fig. 11/12; 142, 143).  
With respect to claim 13, Roberts discloses the storage and charging station system for mobile electronic devices as described above, wherein the power distribution unit includes a power strip (Fig. 6, Fig. 7; power strip/wire).  
With respect to claim 14, Roberts discloses the storage and charging station system for mobile electronic devices as described above, wherein the power distribution unit includes a USB outlet (Para. # 84: USB mini-USB, etc).  
With respect to claim 15, Roberts discloses the storage and charging station system for mobile electronic devices as described above, wherein the power distribution unit includes a wall outlet (Fig. 7, 118).  
With respect to claims 16 and 18, Roberts discloses the storage and charging station system for mobile electronic devices as described above, further comprising a handle coupled to one side of the support tower structure (Fig. 18/19 handle 657: see para. # 96).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/Primary Examiner, Art Unit 2859